DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
Response to Amendment
3.	Receipt of Applicant’s Amendment filed on 11/22/2022 is acknowledged.  The amendment includes the amending of claims 1-9, 11, and 14.
Duty of Disclosure
4.	The applicant is reminded that they have a duty to disclose all pertinent references.  From Section 2001.04 of the MPEP:  “A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§  1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. The  Office encourages applicants to carefully examine:
(1)    Prior art cited in search reports of a foreign patent office in a counterpart
application” (Rule 1.56).  In the instant case, a corresponding Chinese Patent Application (CN 111837193A) has been filed, and yet no search reports and/or office actions corresponding to this case have been submitted to the office in a supplemental information disclosure statement.
Requirement for Information under 37 CFR 1.105
5.	Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application	
The Examiner has determined that it is reasonable necessary to the examination of the instant application to provide the following information.  The requirement is applicable to the parties listed under 37 CFR 1.56 (c).  These are: (1) Each inventor named in the application; (2) Each attorney or agent who prepares or prosecutes the application; (3) Every other person who is substantively involved in the preparation or prosecution of the application and who is associated with the inventor, with the assignee or with anyone to whom there is an obligation to assign the invention.
	What is being Requested:
	(1)  The applicants (Philips) have a commercial product entitled Biostar Clinical Guideline Support System (See Figure 2 screenshot of 2011/0046979 and Figures 2-7 screenshots of 2012/0066000) that depicts pathway(s) for a patient.  This PGPUB was published more than one year from the filing date of the instant application.  The examiner respectfully requests any user manuals, user guides, faqs, etc. regarding the applicant’s (Philips) commercial product depicted in Figure 2 of 2011/0046979 and Figures 2-7 of 2012/0066000.
	(2)  The applicants (Philips) have an apparent commercial product entitled Philips Stroke Navigator (See Figure 3 screenshot of 2011/0208540) that depicts pathway(s) for a patient).  This PGPUB was published more than one year from the filing date of the instant application.  The examiner respectfully requests any user manuals, user guides, faqs, etc. regarding the applicant’s (Philips) purported commercial product depicted in Figure 3 of 2011/0208540. 
	(3)  The applicants (Philips) have an apparent commercial product entitled Philips Intellispace Oncology (See Anderson article that details an agreement between Philips and Dana-Farber to integrate Dana-Farber’s Clinical Pathways software product onto Intellispace).  The examiner respectfully requests any user manuals, user guides, faqs, etc. regarding the applicant’s (Philips) Intellispace Oncology Platform.
(4)  The applicants (Philips) have an apparent commercial product entitled Philips Intellispace Oncology (See Anderson article that details an agreement between Philips and Dana-Farber to integrate Dana-Farber’s Clinical Pathways software product onto Intellispace).  The examiner respectfully requests whether the Clinical Pathways software product from Dana-Farber (that is part of Philips’s Intellispace Oncology Platform) was ever publicly released, and if so, requests any user manuals, user guides, faqs, etc. regarding the Clinical Pathways product (including if Dana-Farber filed for any patent protection on the Clinical Pathways technology).
	Responding to the Request:
	In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement.
	The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of the requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97 where appropriate.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item
	This requirement is an attachment of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
	This requirement is subject to the provisions of 37 CFR 1.134, 1.135 and 1.136 and has a shortened statutory period of 2 months. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
	Any inquiry concerning this communication should be directed to Mahesh Dwivedi at telephone number (571) 272-2731.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1-3, 5-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. (U.S. PGPUB 2011/0208540), in view of Schmitt et al. (U.S. PGPUB 2009/0150183), and further in view of Green et al. (U.S. PGPUB 2019/0206572).
10.	Regarding claims 1 and 11, Lord teaches a computer-implemented method and apparatus comprising:
A)  identifying, from a set of predefined clinical pathways each comprising a plurality of nodes, a first pathway associated with a patient of interest (Paragraphs 13 and 25, Figure 3); 
B)  identifying at least one patient parameter type that is required by a node in the identified first pathway (Paragraphs 18, 25, and 26, Figure 3);
E)  wherein rendering the display comprises rendering the identified first pathway as a pathway with the plurality of nodes plotted along the first pathway and rendering the display to include for each of the plurality of nodes in the first pathway either:  (1) the retrieved patient parameter value or (2) the indication of the identified patient parameter type, and wherein the indication of the identified patient parameter type is rendered for at least one of the plurality of nodes of the identified first pathway (Paragraphs 18, 25, and 26, Figure 3).
	The examiner notes that Lord teaches “identifying, from a set of predefined clinical pathways each comprising a plurality of nodes, a first pathway associated with a patient of interest” as “In step 215, a guideline corresponding to the received condition is retrieved. Guidelines may be stored locally (e.g., in memory 140 of system 100) and retrieved internally, or may be stored and maintained remotely (e.g., at a central location where all guidelines are maintained for a particular hospital, healthcare network, etc.). A guideline typically includes a recommended set of steps to be performed in order to properly treat or resolve the patient condition. A guideline may be linear (e.g., a set of steps to be performed sequentially), may include steps to be performed in parallel (e.g., simultaneously) with one another, or may include branches at which there are two or more steps to be chosen from based on the results of a prior step, etc” (Paragraph 13) and “FIG. 3 shows a Graphical User Interface ("GUI") 300 that may be provided to a user, such as via the display 110. Information provided on GUI 300 may include patient identification information 310, physician identification information 320, selection tabs 330, 332, 334, 336 and 338 for navigating among various active guidelines, a graphical representation 340 of the active guideline and a list of recommended next steps 350. Windows on the GUI 300 may be resized using sizing icons 360 and 365” (Paragraph 25).  The examiner further notes that guidelines (i.e. pathways) clearly include node(s) as shown in the example screenshot in Figure 3 of Lord (which is also from the assignee of the instant application Philips).  Thus, the example displayed stroke guideline (i.e. pathway) teaches the claimed identified first pathway associated with patient 310.   Additionally, the system of Lord clearly includes pre-defined sets of guidelines (i.e. pathways) that are stored locally (see also example of stroke, hypertension, etc tabs of the patient guidelines (i.e. pathways) shown in Figure 3).  The examiner further notes that Lord teaches “identifying at least one patient parameter type that is required by a node in the identified first pathway” as “in step 250, the system 100 may further provide warnings associated with performing the selected step out of order. For example, in a guideline for stroke treatment, the completion of a step ruling out the occurrence of a stroke prior to the completion of a step indicating the completion of required laboratory tests would be flagged. The flagging could be, for example, the step being highlighted (such as by flashing, color coding an outline or the entire step) with a warning message” (Paragraph 18), “FIG. 3 shows a Graphical User Interface ("GUI") 300 that may be provided to a user, such as via the display 110. Information provided on GUI 300 may include patient identification information 310, physician identification information 320, selection tabs 330, 332, 334, 336 and 338 for navigating among various active guidelines, a graphical representation 340 of the active guideline and a list of recommended next steps 350. Windows on the GUI 300 may be resized using sizing icons 360 and 365” (Paragraph 25), and “The status of individual steps within a guideline, as shown in the graphical representation 340, may be graphically represented. For example, a step that has been explicitly indicated complete is indicated with a blue background, while a step that has been inferred complete (e.g., as discussed above with reference to step 260) is indicated with a blue background and a red border. An inactive step is indicated with a white background, while a step that has been inferred to be irrelevant (e.g., as discussed above with reference to step 265) is indicated with a gray background and a red border. An active step is indicated with a flesh-toned background, and a partially-completed step is indicated with a background that is partially blue and partially flesh-toned, with the amount of blue indicating the percentage complete” (Paragraph 26).  The examiner further notes that nodes of a guideline (i.e. pathway) clearly are associated with different patient parameter types (See the labels for each node in the example guideline (i.e. pathway) in Figure 3 (See also example of required laboratory tests for a specific node of that guideline (i.e. pathway)).  The examiner further notes that Lord teaches “wherein rendering the display comprises rendering the identified first pathway as a pathway with the plurality of nodes plotted along the first pathway and rendering the display to include for each of the plurality of nodes in the first pathway either:  (1) the retrieved patient parameter value or (2) the indication of the identified patient parameter type, and wherein the indication of the identified patient parameter type is rendered for at least one of the plurality of nodes of the identified first pathway” as “in step 250, the system 100 may further provide warnings associated with performing the selected step out of order. For example, in a guideline for stroke treatment, the completion of a step ruling out the occurrence of a stroke prior to the completion of a step indicating the completion of required laboratory tests would be flagged. The flagging could be, for example, the step being highlighted (such as by flashing, color coding an outline or the entire step) with a warning message” (Paragraph 18), “FIG. 3 shows a Graphical User Interface ("GUI") 300 that may be provided to a user, such as via the display 110. Information provided on GUI 300 may include patient identification information 310, physician identification information 320, selection tabs 330, 332, 334, 336 and 338 for navigating among various active guidelines, a graphical representation 340 of the active guideline and a list of recommended next steps 350. Windows on the GUI 300 may be resized using sizing icons 360 and 365” (Paragraph 25), and “The status of individual steps within a guideline, as shown in the graphical representation 340, may be graphically represented. For example, a step that has been explicitly indicated complete is indicated with a blue background, while a step that has been inferred complete (e.g., as discussed above with reference to step 260) is indicated with a blue background and a red border. An inactive step is indicated with a white background, while a step that has been inferred to be irrelevant (e.g., as discussed above with reference to step 265) is indicated with a gray background and a red border. An active step is indicated with a flesh-toned background, and a partially-completed step is indicated with a background that is partially blue and partially flesh-toned, with the amount of blue indicating the percentage complete” (Paragraph 26).  The examiner further notes that nodes of a guideline (i.e. pathway) are plotted and displayed as shown in Figure 3 of Lord (which is from the assignee of the instant application (i.e. Philips)).  Moreover, the nodes of a guideline (i.e. pathway) clearly are associated with different patient parameter types (See the displayed labels for each node in the example guideline (i.e. pathway) in Figure 3 (See also example of required laboratory tests for a specific node of that guideline (i.e. pathway))
	Lord does not explicitly teach:
C)  a patient record for the patient of interest to determine if the patient record includes a patient parameter value for the identified at least one patient parameter type; and
D)  when the patient record includes a patient parameter value for an identified patient parameter type, retrieving the patient parameter value from the patient record and rendering a display including the retrieved patient parameter value, or when the patient record does not include a patient parameter value for an identified patient parameter type, rendering a display including an indication of the identified patient parameter type.
	Schmitt, however, teaches “a patient record for the patient of interest to determine if the patient record includes a patient parameter value for the identified at least one patient parameter type” as “clinical information is accessed for the clinical decision support event. The clinical information may be accessed, for instance, from one or more data stores either associated with or independent of a comprehensive medical computing system, such as the comprehensive medical computing system 202 of FIG. 2. Typically, only clinical information relevant for the clinical decision support event is accessed. For instance, a patient's electronic medical record may contain a wide variety of clinical information associated with the patient, much of which is not relevant for the clinical decision support event at hand. In some embodiments, the type of clinical decision support will dictate which elements of clinical information are relevant” (Paragraph 60) and “As shown in FIG. 4A, clinical information accessed from the patient's electronic medical record has been populated in some of the clinical information elements of the clinical decision support event user interface 400. For example, a laboratory result value has been indicated for the clinical information element "Serum Levels of IgA" 410. However, clinical information was not available in the electronic medical record for all clinical information elements. For instance, a "Result Not Found" indication has been provided for the clinical information element "Partial Ig- and B-cell-deficiency phenotypes" 412” (Paragraph 72), “when the patient record includes a patient parameter value for an identified patient parameter type, retrieving the patient parameter value from the patient record and rendering a display including the retrieved patient parameter value, or when the patient record does not include a patient parameter value for an identified patient parameter type, rendering a display including an indication of the identified patient parameter type” as “As shown in FIG. 4A, clinical information accessed from the patient's electronic medical record has been populated in some of the clinical information elements of the clinical decision support event user interface 400. For example, a laboratory result value has been indicated for the clinical information element "Serum Levels of IgA" 410. However, clinical information was not available in the electronic medical record for all clinical information elements. For instance, a "Result Not Found" indication has been provided for the clinical information element "Partial Ig- and B-cell-deficiency phenotypes" 412” (Paragraph 72).
	The examiner further notes that the secondary reference of Schmitt teaches the concept of accessing patient medical data stored in a data store in order to populate a “pathway” with available parameter values corresponding to parameter types for that patient (See Figure 4a).  Indeed, examples of available (See 300, 387, 400) values are retrieved and used to populate a “pathway” and unavailable (See “result not found”) values are displayed to a user as shown in Figure 4a. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Schmitt’s would have allowed Lord’s to provide a method for saving time in executing clinical patient systems, as noted by Schmitt (Paragraph 5).
	Lord and Schmitt do not explicitly teach:
C)  querying a patient record for the patient of interest.
	Green, however, teaches “querying a patient record for the patient of interest” as “cognitive system 300 may operate on the request to parse request 308 and patient attributes 318 to determine what is being requested and the criteria upon which the request is to be generated as identified by patient attributes 318, and may perform various operations for generating queries that are sent to the data sources 322, 324, and 326 to retrieve data, generate associated indications associated with the data, and provides supporting evidence found in the data sources 322, 324, and 326. In the depicted example, patient EMRs 322 is a patient information repository that collects patient data from a variety of sources, e.g., hospitals, laboratories, physicians' offices, health insurance companies, pharmacies, etc. Patient EMRs 322 store various information about individual patients, such as patient 302, in a manner (structured, unstructured, or a mix of structured and unstructured formats) that the information may be retrieved and processed by cognitive system 300… Based on an identifier of the patient 302, the patient's corresponding EMRs 322 from this patient repository may be retrieved by cognitive system 300 and searched/processed to provide treatment pathways 328 that a similar cohort of patients have followed” (Paragraph 80)
	The examiner further notes that although the secondary reference of Schmitt clearly teaches accessing patient data as a precursor to output a “pathway” for that patient, there is no explicit teaching of a querying operation to obtain such patient data initially.  Nevertheless, the secondary reference of Green teaches querying patient data in order to subsequently output treatment pathways for that patient.  The combination would result in the accessing operation of Schmitt to be a querying operation. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Green’s would have allowed Lord’s and Schmitt’s to provide a method for providing contextually relevant patient data, as noted by Green (Paragraph 1).

Regarding claims 2 and 12, Lord further teaches a computer-implemented method and apparatus comprising:
A)  wherein the rendering the display further comprises rendering the display including information on the identified first pathway (Paragraphs 18, 25, and 26, Figure 3).
	The examiner notes that Lord teaches “wherein the rendering the display further comprises rendering the display including information on the identified first pathway” as “in step 250, the system 100 may further provide warnings associated with performing the selected step out of order. For example, in a guideline for stroke treatment, the completion of a step ruling out the occurrence of a stroke prior to the completion of a step indicating the completion of required laboratory tests would be flagged. The flagging could be, for example, the step being highlighted (such as by flashing, color coding an outline or the entire step) with a warning message” (Paragraph 18), “FIG. 3 shows a Graphical User Interface ("GUI") 300 that may be provided to a user, such as via the display 110. Information provided on GUI 300 may include patient identification information 310, physician identification information 320, selection tabs 330, 332, 334, 336 and 338 for navigating among various active guidelines, a graphical representation 340 of the active guideline and a list of recommended next steps 350. Windows on the GUI 300 may be resized using sizing icons 360 and 365” (Paragraph 25), and “The status of individual steps within a guideline, as shown in the graphical representation 340, may be graphically represented. For example, a step that has been explicitly indicated complete is indicated with a blue background, while a step that has been inferred complete (e.g., as discussed above with reference to step 260) is indicated with a blue background and a red border. An inactive step is indicated with a white background, while a step that has been inferred to be irrelevant (e.g., as discussed above with reference to step 265) is indicated with a gray background and a red border. An active step is indicated with a flesh-toned background, and a partially-completed step is indicated with a background that is partially blue and partially flesh-toned, with the amount of blue indicating the percentage complete” (Paragraph 26).  The examiner further notes that example colored nodes of the output guideline (i.e. pathway) teaches the claimed undefined information in the broadest reasonable interpretation.

Regarding claims 3 and 13, Lord does not explicitly teach a computer-implemented method and apparatus comprising:
A)  wherein the retrieving the patient parameter value further comprises retrieving timing information for the patient parameter value from the patient record; and 
B)  wherein the rendering a display further comprises rendering the display including the retrieved timing information.
	Schmitt, however, teaches “wherein the retrieving the patient parameter value further comprises retrieving timing information for the patient parameter value from the patient record” as “As shown in FIG. 4A, clinical information accessed from the patient's electronic medical record has been populated in some of the clinical information elements of the clinical decision support event user interface 400. For example, a laboratory result value has been indicated for the clinical information element "Serum Levels of IgA" 410. However, clinical information was not available in the electronic medical record for all clinical information elements. For instance, a "Result Not Found" indication has been provided for the clinical information element "Partial Ig- and B-cell-deficiency phenotypes" 412” (Paragraph 72), and “wherein the rendering a display further comprises rendering the display including the retrieved timing information” as “As shown in FIG. 4A, clinical information accessed from the patient's electronic medical record has been populated in some of the clinical information elements of the clinical decision support event user interface 400. For example, a laboratory result value has been indicated for the clinical information element "Serum Levels of IgA" 410. However, clinical information was not available in the electronic medical record for all clinical information elements. For instance, a "Result Not Found" indication has been provided for the clinical information element "Partial Ig- and B-cell-deficiency phenotypes" 412” (Paragraph 72).
	The examiner further notes that the secondary reference of Schmitt teaches the concept of accessing patient medical data stored in a data store in order to populate a “pathway” with available parameter values corresponding to parameter types for that patient (See Figure 4a).  Indeed, examples of available (See 300, 387, 400) values are retrieved and displayed alongside timing information (See adjacent dates and times next to 300, 387, and 400 respectively). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Schmitt’s would have allowed Lord’s to provide a method for saving time in executing clinical patient systems, as noted by Schmitt (Paragraph 5).

Regarding claims 5 and 15, Lord does not explicitly teach a computer-implemented method and apparatus comprising:
A)  wherein the retrieving comprises retrieving multiple patient parameter values for the identified patient parameter type if the patient record include multiple patient parameter values for the identified patient parameter type; and 
B)  wherein the rendering the display comprises rendering the display including the multiple retrieved patient parameter values.
	Schmitt, however, teaches “wherein the retrieving comprises retrieving multiple patient parameter values for the identified patient parameter type if the patient record include multiple patient parameter values for the identified patient parameter type” as “As shown in FIG. 4A, clinical information accessed from the patient's electronic medical record has been populated in some of the clinical information elements of the clinical decision support event user interface 400. For example, a laboratory result value has been indicated for the clinical information element "Serum Levels of IgA" 410. However, clinical information was not available in the electronic medical record for all clinical information elements. For instance, a "Result Not Found" indication has been provided for the clinical information element "Partial Ig- and B-cell-deficiency phenotypes" 412” (Paragraph 72), and “wherein the rendering the display comprises rendering the display including the multiple retrieved patient parameter values” as “As shown in FIG. 4A, clinical information accessed from the patient's electronic medical record has been populated in some of the clinical information elements of the clinical decision support event user interface 400. For example, a laboratory result value has been indicated for the clinical information element "Serum Levels of IgA" 410. However, clinical information was not available in the electronic medical record for all clinical information elements. For instance, a "Result Not Found" indication has been provided for the clinical information element "Partial Ig- and B-cell-deficiency phenotypes" 412” (Paragraph 72).
	The examiner further notes that the secondary reference of Schmitt teaches the concept of accessing patient medical data stored in a data store in order to populate a “pathway” with available parameter values corresponding to parameter types for that patient (See Figure 4a).  Indeed, examples of available (See 300, 387, 400) values are retrieved and displayed alongside timing information (See adjacent dates and times next to 300, 387, and 400 respectively).  Both values for each “node” of the pathway teach the claimed retrieval and display of multiple values in the broadest reasonable interpretation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Schmitt’s would have allowed Lord’s to provide a method for saving time in executing clinical patient systems, as noted by Schmitt (Paragraph 5).

	Regarding claims 6 and 16, Lord does not explicitly teach a computer-implemented method and apparatus comprising:
A)  receiving from a user a new patient parameter value for the identified patient parameter type; and 
B)  one or both of: (i) storing the new patient parameter value in the patient record for the patient of interest; and (ii) rendering the display to include the new patient parameter value.
	Schmitt, however, teaches “receiving from a user a new patient parameter value for the identified patient parameter type” as “The clinician may review the clinical information elements and determine whether any additional clinical information may be provided or if any clinical information pre-populated in the clinical information element area 404 may be modified. In the present example, the clinician recognizes that a clinical information element "Enlarged lymph nodes and tonsils" 414 has been defaulted to "No." However, the clinician has just examined the patient and detected enlarged lymph nodes and tonsils. Accordingly, the clinician changes the clinical information for the element 414 to a "Yes," as shown in the clinical decision support event user interface of FIG. 4B. Based on the clinician's input, the clinical advice has been updated” (Paragraph 74) and “one or both of: (i) storing the new patient parameter value in the patient record for the patient of interest; and (ii) rendering the display to include the new patient parameter value” as “The clinician may review the clinical information elements and determine whether any additional clinical information may be provided or if any clinical information pre-populated in the clinical information element area 404 may be modified. In the present example, the clinician recognizes that a clinical information element "Enlarged lymph nodes and tonsils" 414 has been defaulted to "No." However, the clinician has just examined the patient and detected enlarged lymph nodes and tonsils. Accordingly, the clinician changes the clinical information for the element 414 to a "Yes," as shown in the clinical decision support event user interface of FIG. 4B. Based on the clinician's input, the clinical advice has been updated” (Paragraph 74).
	The examiner further notes that the secondary reference of Schmitt teaches the concept of a medical professional being able to insert new values into a “pathway” such that such new values are displayed to a user.  Thus, although Lord teaches that users can click on nodes of a guideline (i.e. pathway) (See Paragraphs 18-19), there is no explicit teaching of a user being able to insert actual values.  The combination would result in a user in Lord being able to insert values related to each node of the guideline (i.e. pathway). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Schmitt’s would have allowed Lord’s to provide a method for saving time in executing clinical patient systems, as noted by Schmitt (Paragraph 5).

	Regarding claims 7 and 17, Lord does not explicitly teach a computer-implemented method and apparatus comprising:
A)  rendering the display to provide a control for ordering a procedure relating to the identified patient parameter type and/or for ordering a procedure relating to a node in the identified pathway; 
B)  receiving a user selection of the control; and 
C)  responsive to the user selection, transmitting an order for the procedure to an order system.
	Schmitt, however, teaches “rendering the display to provide a control for ordering a procedure relating to the identified patient parameter type and/or for ordering a procedure relating to a node in the identified pathway” as “The order entry area 408 of the clinical decision support event user interface 400 provides a convenient way for the clinician to enter an order based on the clinical decision support event. The order entry area 408 includes the B-cell deficiency tests that may be ordered. The clinician may simply review the clinical advice provided by the clinical decision support event and select an order for the tests the clinician wishes to have performed for the patient. Here, the clinician has selected an order for an "AICDA" test 416 and an order for a "UNG" test 418. In some embodiments, the orders may be automatically entered in response to the clinician's selection in the clinical decision support event user interface 400. In other embodiments, the selections in the clinical decision support event user interface 400 allow the clinician to access a CPOE system and enter any necessary order details to complete the order” (Paragraph 75), “receiving a user selection of the control” as “The order entry area 408 of the clinical decision support event user interface 400 provides a convenient way for the clinician to enter an order based on the clinical decision support event. The order entry area 408 includes the B-cell deficiency tests that may be ordered. The clinician may simply review the clinical advice provided by the clinical decision support event and select an order for the tests the clinician wishes to have performed for the patient. Here, the clinician has selected an order for an "AICDA" test 416 and an order for a "UNG" test 418. In some embodiments, the orders may be automatically entered in response to the clinician's selection in the clinical decision support event user interface 400. In other embodiments, the selections in the clinical decision support event user interface 400 allow the clinician to access a CPOE system and enter any necessary order details to complete the order” (Paragraph 75), and “responsive to the user selection, transmitting an order for the procedure to an order system” as “The order entry area 408 of the clinical decision support event user interface 400 provides a convenient way for the clinician to enter an order based on the clinical decision support event. The order entry area 408 includes the B-cell deficiency tests that may be ordered. The clinician may simply review the clinical advice provided by the clinical decision support event and select an order for the tests the clinician wishes to have performed for the patient. Here, the clinician has selected an order for an "AICDA" test 416 and an order for a "UNG" test 418. In some embodiments, the orders may be automatically entered in response to the clinician's selection in the clinical decision support event user interface 400. In other embodiments, the selections in the clinical decision support event user interface 400 allow the clinician to access a CPOE system and enter any necessary order details to complete the order” (Paragraph 75).
	The examiner further notes that the secondary reference of Lord teaches the concept of a medical professional manually submitting orders that are “related” to at least node of a “pathway” (See Figures 4a and 4b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Schmitt’s would have allowed Lord’s to provide a method for saving time in executing clinical patient systems, as noted by Schmitt (Paragraph 5).

Regarding claims 8 and 18, Lord and Schmitt do not explicitly teach a computer-implemented method and apparatus comprising:
A)  evaluating patient records for one or more other patients to identify patients that are similar to the patient of interest; 
B)  determining if a second pathway was associated with the identified similar patients;
C)  wherein the second pathway is not currently associated with the patient of interest and has an enrolment criterion based on a patient parameter type for which the patient record for the patient of interest does not include a patient parameter value; and 
D)  rendering the display to include (i) an indication of the identified second pathway; and/or (ii) the patient parameter type for the enrolment criterion for the second pathway if the second pathway was associated with the identified patients.
	Green, however, teaches “evaluating patient records for one or more other patients to identify patients that are similar to the patient of interest” as “George, our patient is taking an Angiotensin II receptor blocker (ARB) to control his blood pressure and he does not have his blood pressure under control and all patients like George are taking an ARB and do not have their blood pressure controlled. The cognitive precision cohort system follows each next treatment path for a medical condition for the cohort of patients. An example of a treatment path is patients in the cohort who were next prescribed a diuretic to control their blood pressure. The cognitive precision cohort system also provides visual and numerical representation of information about the number of patients in the cohort following that treatment pathway, how many of those patients have their medical condition under control as well as those patients that do not have their medical condition under control. For each treatment pathway, the cohort of patients on that treatment and their outcomes are compared with patients in that cohort staying on the same treatment. For example, the cohort prescribed the diuretic might have 80% of patients with controlled blood pressure while the patients continuing on the ARB might have 40% of patients with their blood pressure controlled. The best to worst controlled next treatment pathways are ordered top to bottom. For each treatment pathway, the new treatment pathway is compared with continuing on the current pathway using a test of statistical significance and a visual representation is used to distinguish pathways that result in significantly different pathways than continuing on the same treatment path. For example, if the diuretic resulted in the highest percent of patients in the cohort with their blood pressure under control and that percent controlled was significantly different and better than continuing on the ARB, then the pathway would be a different color than the current pathway” (Paragraph 14), “curation engine 346 identifies a cohort of other patients that have followed the treatment currently being followed by the patient. For those patients in the cohort of patients that have followed the treatment currently being followed by the patient, curation engine 346 identifies a set of next treatments that those patients followed, i.e. a treatment immediately following the treatment currently being followed by the patient which the patients also followed. Curation engine 346 identifies which of those next treatments improved the medical condition of patients within the cohort of similar patients with the same medical condition as well as which of those next treatments failed to improve the medical condition of patients within the cohort of other patients with the same medical condition… curation engine 346 provides an indication of the set of next treatments the cohort of similar patients were prescribed, a number of patients in the cohort of similar patients following each treatment in the set of next treatments, an indication as to whether each treatment in the set of next treatments controlled or failed to control the same medical condition for the cohort of similar patients, and a statistical significance comparing a number or percent controlled of the cohort of similar patients in each next treatment to patients in the cohort of similar patients staying on the current treatment” (Paragraph 85), and “curation engine 346 may also curate the patient population having the same medical condition based on a set of characteristics thereby forming a patient cohort. That is, curation engine 346 may limit the number of other patients to consider based on a set of characteristics that the patient has in common with the other patients other than having the same medical condition. That is, if the patient has, for example, preexisting vices of smoking or alcohol use, then curation engine 346 may select patients from the other patients with the same medical condition that also have preexisting vices of smoking or alcohol use. As another example, if the patient utilizes certain medications for another medical condition, then curation engine 346 may select patients from the other patients that also use those medications. As yet other examples, curation engine 346 may limit the number of other patients with the same medical condition to consider based on lab results, immunizations, other similar or the same medical conditions, or the like. In accordance with the illustrative embodiments, the characteristics that are used to limit the number of other patients to consider may be predetermined or may be selected by the medical professional treating the patient” (Paragraph 86), “determining if a second pathway was associated with the identified similar patients” as “George, our patient is taking an Angiotensin II receptor blocker (ARB) to control his blood pressure and he does not have his blood pressure under control and all patients like George are taking an ARB and do not have their blood pressure controlled. The cognitive precision cohort system follows each next treatment path for a medical condition for the cohort of patients. An example of a treatment path is patients in the cohort who were next prescribed a diuretic to control their blood pressure. The cognitive precision cohort system also provides visual and numerical representation of information about the number of patients in the cohort following that treatment pathway, how many of those patients have their medical condition under control as well as those patients that do not have their medical condition under control. For each treatment pathway, the cohort of patients on that treatment and their outcomes are compared with patients in that cohort staying on the same treatment. For example, the cohort prescribed the diuretic might have 80% of patients with controlled blood pressure while the patients continuing on the ARB might have 40% of patients with their blood pressure controlled. The best to worst controlled next treatment pathways are ordered top to bottom. For each treatment pathway, the new treatment pathway is compared with continuing on the current pathway using a test of statistical significance and a visual representation is used to distinguish pathways that result in significantly different pathways than continuing on the same treatment path. For example, if the diuretic resulted in the highest percent of patients in the cohort with their blood pressure under control and that percent controlled was significantly different and better than continuing on the ARB, then the pathway would be a different color than the current pathway” (Paragraph 14), “curation engine 346 identifies a cohort of other patients that have followed the treatment currently being followed by the patient. For those patients in the cohort of patients that have followed the treatment currently being followed by the patient, curation engine 346 identifies a set of next treatments that those patients followed, i.e. a treatment immediately following the treatment currently being followed by the patient which the patients also followed. Curation engine 346 identifies which of those next treatments improved the medical condition of patients within the cohort of similar patients with the same medical condition as well as which of those next treatments failed to improve the medical condition of patients within the cohort of other patients with the same medical condition… curation engine 346 provides an indication of the set of next treatments the cohort of similar patients were prescribed, a number of patients in the cohort of similar patients following each treatment in the set of next treatments, an indication as to whether each treatment in the set of next treatments controlled or failed to control the same medical condition for the cohort of similar patients, and a statistical significance comparing a number or percent controlled of the cohort of similar patients in each next treatment to patients in the cohort of similar patients staying on the current treatment” (Paragraph 85), and “curation engine 346 may also curate the patient population having the same medical condition based on a set of characteristics thereby forming a patient cohort. That is, curation engine 346 may limit the number of other patients to consider based on a set of characteristics that the patient has in common with the other patients other than having the same medical condition. That is, if the patient has, for example, preexisting vices of smoking or alcohol use, then curation engine 346 may select patients from the other patients with the same medical condition that also have preexisting vices of smoking or alcohol use. As another example, if the patient utilizes certain medications for another medical condition, then curation engine 346 may select patients from the other patients that also use those medications. As yet other examples, curation engine 346 may limit the number of other patients with the same medical condition to consider based on lab results, immunizations, other similar or the same medical conditions, or the like. In accordance with the illustrative embodiments, the characteristics that are used to limit the number of other patients to consider may be predetermined or may be selected by the medical professional treating the patient” (Paragraph 86), “wherein the second pathway is not currently associated with the patient of interest and has an enrolment criterion based on a patient parameter type for which the patient record for the patient of interest does not include a patient parameter value” as “George, our patient is taking an Angiotensin II receptor blocker (ARB) to control his blood pressure and he does not have his blood pressure under control and all patients like George are taking an ARB and do not have their blood pressure controlled. The cognitive precision cohort system follows each next treatment path for a medical condition for the cohort of patients. An example of a treatment path is patients in the cohort who were next prescribed a diuretic to control their blood pressure. The cognitive precision cohort system also provides visual and numerical representation of information about the number of patients in the cohort following that treatment pathway, how many of those patients have their medical condition under control as well as those patients that do not have their medical condition under control. For each treatment pathway, the cohort of patients on that treatment and their outcomes are compared with patients in that cohort staying on the same treatment. For example, the cohort prescribed the diuretic might have 80% of patients with controlled blood pressure while the patients continuing on the ARB might have 40% of patients with their blood pressure controlled. The best to worst controlled next treatment pathways are ordered top to bottom. For each treatment pathway, the new treatment pathway is compared with continuing on the current pathway using a test of statistical significance and a visual representation is used to distinguish pathways that result in significantly different pathways than continuing on the same treatment path. For example, if the diuretic resulted in the highest percent of patients in the cohort with their blood pressure under control and that percent controlled was significantly different and better than continuing on the ARB, then the pathway would be a different color than the current pathway” (Paragraph 14), “Additionally, curation engine 346 identifies a cohort of other patients that have followed the treatment currently being followed by the patient. For those patients in the cohort of patients that have followed the treatment currently being followed by the patient, curation engine 346 identifies a set of next treatments that those patients followed, i.e. a treatment immediately following the treatment currently being followed by the patient which the patients also followed. Curation engine 346 identifies which of those next treatments improved the medical condition of patients within the cohort of similar patients with the same medical condition as well as which of those next treatments failed to improve the medical condition of patients within the cohort of other patients with the same medical condition. That is, performing similar operations to those performed above for the patient, curation engine 346 whether the specific next treatment controlled or failed to control the medical condition based on whether the medical condition improved following the requirements of the treatments utilizing lab results of each of the other patients, less symptoms indicated by each of the other patients, or the like. Therefore, curation engine 346 utilizes the outcomes of the other patients to identify whether the next treatment improved the medical condition, whether the treatment worsened the medical condition, or whether the treatment had no statistical difference on the medical condition. Utilizing these determinations, curation engine 346 provides an indication of the set of next treatments the cohort of similar patients were prescribed, a number of patients in the cohort of similar patients following each treatment in the set of next treatments, an indication as to whether each treatment in the set of next treatments controlled or failed to control the same medical condition for the cohort of similar patients, and a statistical significance comparing a number or percent controlled of the cohort of similar patients in each next treatment to patients in the cohort of similar patients staying on the current treatment. Curation engine 346 may provide the identification using statistical number identified across the entire patient population having the same medical condition as that of the patient” (Paragraph 85), and “curation engine 346 may also curate the patient population having the same medical condition based on a set of characteristics thereby forming a patient cohort. That is, curation engine 346 may limit the number of other patients to consider based on a set of characteristics that the patient has in common with the other patients other than having the same medical condition. That is, if the patient has, for example, preexisting vices of smoking or alcohol use, then curation engine 346 may select patients from the other patients with the same medical condition that also have preexisting vices of smoking or alcohol use. As another example, if the patient utilizes certain medications for another medical condition, then curation engine 346 may select patients from the other patients that also use those medications. As yet other examples, curation engine 346 may limit the number of other patients with the same medical condition to consider based on lab results, immunizations, other similar or the same medical conditions, or the like. In accordance with the illustrative embodiments, the characteristics that are used to limit the number of other patients to consider may be predetermined or may be selected by the medical professional treating the patient” (Paragraph 86), and “rendering the display to include (i) an indication of the identified second pathway; and/or (ii) the patient parameter type for the enrolment criterion for the second pathway if the second pathway was associated with the identified patients” as “George, our patient is taking an Angiotensin II receptor blocker (ARB) to control his blood pressure and he does not have his blood pressure under control and all patients like George are taking an ARB and do not have their blood pressure controlled. The cognitive precision cohort system follows each next treatment path for a medical condition for the cohort of patients. An example of a treatment path is patients in the cohort who were next prescribed a diuretic to control their blood pressure. The cognitive precision cohort system also provides visual and numerical representation of information about the number of patients in the cohort following that treatment pathway, how many of those patients have their medical condition under control as well as those patients that do not have their medical condition under control. For each treatment pathway, the cohort of patients on that treatment and their outcomes are compared with patients in that cohort staying on the same treatment. For example, the cohort prescribed the diuretic might have 80% of patients with controlled blood pressure while the patients continuing on the ARB might have 40% of patients with their blood pressure controlled. The best to worst controlled next treatment pathways are ordered top to bottom. For each treatment pathway, the new treatment pathway is compared with continuing on the current pathway using a test of statistical significance and a visual representation is used to distinguish pathways that result in significantly different pathways than continuing on the same treatment path. For example, if the diuretic resulted in the highest percent of patients in the cohort with their blood pressure under control and that percent controlled was significantly different and better than continuing on the ARB, then the pathway would be a different color than the current pathway” (Paragraph 14), “curation engine 346 identifies a cohort of other patients that have followed the treatment currently being followed by the patient. For those patients in the cohort of patients that have followed the treatment currently being followed by the patient, curation engine 346 identifies a set of next treatments that those patients followed, i.e. a treatment immediately following the treatment currently being followed by the patient which the patients also followed. Curation engine 346 identifies which of those next treatments improved the medical condition of patients within the cohort of similar patients with the same medical condition as well as which of those next treatments failed to improve the medical condition of patients within the cohort of other patients with the same medical condition… curation engine 346 provides an indication of the set of next treatments the cohort of similar patients were prescribed, a number of patients in the cohort of similar patients following each treatment in the set of next treatments, an indication as to whether each treatment in the set of next treatments controlled or failed to control the same medical condition for the cohort of similar patients, and a statistical significance comparing a number or percent controlled of the cohort of similar patients in each next treatment to patients in the cohort of similar patients staying on the current treatment” (Paragraph 85), and “curation engine 346 may also curate the patient population having the same medical condition based on a set of characteristics thereby forming a patient cohort. That is, curation engine 346 may limit the number of other patients to consider based on a set of characteristics that the patient has in common with the other patients other than having the same medical condition. That is, if the patient has, for example, preexisting vices of smoking or alcohol use, then curation engine 346 may select patients from the other patients with the same medical condition that also have preexisting vices of smoking or alcohol use. As another example, if the patient utilizes certain medications for another medical condition, then curation engine 346 may select patients from the other patients that also use those medications. As yet other examples, curation engine 346 may limit the number of other patients with the same medical condition to consider based on lab results, immunizations, other similar or the same medical conditions, or the like. In accordance with the illustrative embodiments, the characteristics that are used to limit the number of other patients to consider may be predetermined or may be selected by the medical professional treating the patient” (Paragraph 86).
	The examiner further notes that the secondary reference of Green clearly identifies a cohort of similar patients to a prospective patient by access the medical data of those similar patients in order to output (and subsequently display) treatment pathway(s) to a medical professional for the prospective patient.  Such outputted treatment plans have data for which has no value for the prospective patient.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Green’s would have allowed Lord’s and Schmitt’s to provide a method for providing contextually relevant patient data, as noted by Green (Paragraph 1).

	Regarding claims 9 and 19, Lord and Schmitt do not explicitly teach a computer-implemented method and apparatus comprising:
A)  wherein the method further comprises the steps of: evaluating patient records for one or more other patients to identify patients that are similar to the patient of interest; 
B)  evaluating the patient records for the identified similar patients to identify a third pathway associated with one or more of the identified similar patients that may be relevant to the patient of interest; and 
C)  rendering the display to include (i) an indication of the identified third pathway; and/or (ii) a patient parameter type for an enrolment criterion for the third pathway.
	Green, however, teaches “wherein the method further comprises the steps of: evaluating patient records for one or more other patients to identify patients that are similar to the patient of interest” as “George, our patient is taking an Angiotensin II receptor blocker (ARB) to control his blood pressure and he does not have his blood pressure under control and all patients like George are taking an ARB and do not have their blood pressure controlled. The cognitive precision cohort system follows each next treatment path for a medical condition for the cohort of patients. An example of a treatment path is patients in the cohort who were next prescribed a diuretic to control their blood pressure. The cognitive precision cohort system also provides visual and numerical representation of information about the number of patients in the cohort following that treatment pathway, how many of those patients have their medical condition under control as well as those patients that do not have their medical condition under control. For each treatment pathway, the cohort of patients on that treatment and their outcomes are compared with patients in that cohort staying on the same treatment. For example, the cohort prescribed the diuretic might have 80% of patients with controlled blood pressure while the patients continuing on the ARB might have 40% of patients with their blood pressure controlled. The best to worst controlled next treatment pathways are ordered top to bottom. For each treatment pathway, the new treatment pathway is compared with continuing on the current pathway using a test of statistical significance and a visual representation is used to distinguish pathways that result in significantly different pathways than continuing on the same treatment path. For example, if the diuretic resulted in the highest percent of patients in the cohort with their blood pressure under control and that percent controlled was significantly different and better than continuing on the ARB, then the pathway would be a different color than the current pathway” (Paragraph 14), “curation engine 346 identifies a cohort of other patients that have followed the treatment currently being followed by the patient. For those patients in the cohort of patients that have followed the treatment currently being followed by the patient, curation engine 346 identifies a set of next treatments that those patients followed, i.e. a treatment immediately following the treatment currently being followed by the patient which the patients also followed. Curation engine 346 identifies which of those next treatments improved the medical condition of patients within the cohort of similar patients with the same medical condition as well as which of those next treatments failed to improve the medical condition of patients within the cohort of other patients with the same medical condition… curation engine 346 provides an indication of the set of next treatments the cohort of similar patients were prescribed, a number of patients in the cohort of similar patients following each treatment in the set of next treatments, an indication as to whether each treatment in the set of next treatments controlled or failed to control the same medical condition for the cohort of similar patients, and a statistical significance comparing a number or percent controlled of the cohort of similar patients in each next treatment to patients in the cohort of similar patients staying on the current treatment” (Paragraph 85), and “curation engine 346 may also curate the patient population having the same medical condition based on a set of characteristics thereby forming a patient cohort. That is, curation engine 346 may limit the number of other patients to consider based on a set of characteristics that the patient has in common with the other patients other than having the same medical condition. That is, if the patient has, for example, preexisting vices of smoking or alcohol use, then curation engine 346 may select patients from the other patients with the same medical condition that also have preexisting vices of smoking or alcohol use. As another example, if the patient utilizes certain medications for another medical condition, then curation engine 346 may select patients from the other patients that also use those medications. As yet other examples, curation engine 346 may limit the number of other patients with the same medical condition to consider based on lab results, immunizations, other similar or the same medical conditions, or the like. In accordance with the illustrative embodiments, the characteristics that are used to limit the number of other patients to consider may be predetermined or may be selected by the medical professional treating the patient” (Paragraph 86), “evaluating the patient records for the identified similar patients to identify a third pathway associated with one or more of the identified similar patients that may be relevant to the patient of interest” as “George, our patient is taking an Angiotensin II receptor blocker (ARB) to control his blood pressure and he does not have his blood pressure under control and all patients like George are taking an ARB and do not have their blood pressure controlled. The cognitive precision cohort system follows each next treatment path for a medical condition for the cohort of patients. An example of a treatment path is patients in the cohort who were next prescribed a diuretic to control their blood pressure. The cognitive precision cohort system also provides visual and numerical representation of information about the number of patients in the cohort following that treatment pathway, how many of those patients have their medical condition under control as well as those patients that do not have their medical condition under control. For each treatment pathway, the cohort of patients on that treatment and their outcomes are compared with patients in that cohort staying on the same treatment. For example, the cohort prescribed the diuretic might have 80% of patients with controlled blood pressure while the patients continuing on the ARB might have 40% of patients with their blood pressure controlled. The best to worst controlled next treatment pathways are ordered top to bottom. For each treatment pathway, the new treatment pathway is compared with continuing on the current pathway using a test of statistical significance and a visual representation is used to distinguish pathways that result in significantly different pathways than continuing on the same treatment path. For example, if the diuretic resulted in the highest percent of patients in the cohort with their blood pressure under control and that percent controlled was significantly different and better than continuing on the ARB, then the pathway would be a different color than the current pathway” (Paragraph 14), “curation engine 346 identifies a cohort of other patients that have followed the treatment currently being followed by the patient. For those patients in the cohort of patients that have followed the treatment currently being followed by the patient, curation engine 346 identifies a set of next treatments that those patients followed, i.e. a treatment immediately following the treatment currently being followed by the patient which the patients also followed. Curation engine 346 identifies which of those next treatments improved the medical condition of patients within the cohort of similar patients with the same medical condition as well as which of those next treatments failed to improve the medical condition of patients within the cohort of other patients with the same medical condition… curation engine 346 provides an indication of the set of next treatments the cohort of similar patients were prescribed, a number of patients in the cohort of similar patients following each treatment in the set of next treatments, an indication as to whether each treatment in the set of next treatments controlled or failed to control the same medical condition for the cohort of similar patients, and a statistical significance comparing a number or percent controlled of the cohort of similar patients in each next treatment to patients in the cohort of similar patients staying on the current treatment” (Paragraph 85), and “curation engine 346 may also curate the patient population having the same medical condition based on a set of characteristics thereby forming a patient cohort. That is, curation engine 346 may limit the number of other patients to consider based on a set of characteristics that the patient has in common with the other patients other than having the same medical condition. That is, if the patient has, for example, preexisting vices of smoking or alcohol use, then curation engine 346 may select patients from the other patients with the same medical condition that also have preexisting vices of smoking or alcohol use. As another example, if the patient utilizes certain medications for another medical condition, then curation engine 346 may select patients from the other patients that also use those medications. As yet other examples, curation engine 346 may limit the number of other patients with the same medical condition to consider based on lab results, immunizations, other similar or the same medical conditions, or the like. In accordance with the illustrative embodiments, the characteristics that are used to limit the number of other patients to consider may be predetermined or may be selected by the medical professional treating the patient” (Paragraph 86), and “rendering the display to include (i) an indication of the identified third pathway; and/or (ii) a patient parameter type for an enrolment criterion for the third pathway” as “George, our patient is taking an Angiotensin II receptor blocker (ARB) to control his blood pressure and he does not have his blood pressure under control and all patients like George are taking an ARB and do not have their blood pressure controlled. The cognitive precision cohort system follows each next treatment path for a medical condition for the cohort of patients. An example of a treatment path is patients in the cohort who were next prescribed a diuretic to control their blood pressure. The cognitive precision cohort system also provides visual and numerical representation of information about the number of patients in the cohort following that treatment pathway, how many of those patients have their medical condition under control as well as those patients that do not have their medical condition under control. For each treatment pathway, the cohort of patients on that treatment and their outcomes are compared with patients in that cohort staying on the same treatment. For example, the cohort prescribed the diuretic might have 80% of patients with controlled blood pressure while the patients continuing on the ARB might have 40% of patients with their blood pressure controlled. The best to worst controlled next treatment pathways are ordered top to bottom. For each treatment pathway, the new treatment pathway is compared with continuing on the current pathway using a test of statistical significance and a visual representation is used to distinguish pathways that result in significantly different pathways than continuing on the same treatment path. For example, if the diuretic resulted in the highest percent of patients in the cohort with their blood pressure under control and that percent controlled was significantly different and better than continuing on the ARB, then the pathway would be a different color than the current pathway” (Paragraph 14), “curation engine 346 identifies a cohort of other patients that have followed the treatment currently being followed by the patient. For those patients in the cohort of patients that have followed the treatment currently being followed by the patient, curation engine 346 identifies a set of next treatments that those patients followed, i.e. a treatment immediately following the treatment currently being followed by the patient which the patients also followed. Curation engine 346 identifies which of those next treatments improved the medical condition of patients within the cohort of similar patients with the same medical condition as well as which of those next treatments failed to improve the medical condition of patients within the cohort of other patients with the same medical condition… curation engine 346 provides an indication of the set of next treatments the cohort of similar patients were prescribed, a number of patients in the cohort of similar patients following each treatment in the set of next treatments, an indication as to whether each treatment in the set of next treatments controlled or failed to control the same medical condition for the cohort of similar patients, and a statistical significance comparing a number or percent controlled of the cohort of similar patients in each next treatment to patients in the cohort of similar patients staying on the current treatment” (Paragraph 85), and “curation engine 346 may also curate the patient population having the same medical condition based on a set of characteristics thereby forming a patient cohort. That is, curation engine 346 may limit the number of other patients to consider based on a set of characteristics that the patient has in common with the other patients other than having the same medical condition. That is, if the patient has, for example, preexisting vices of smoking or alcohol use, then curation engine 346 may select patients from the other patients with the same medical condition that also have preexisting vices of smoking or alcohol use. As another example, if the patient utilizes certain medications for another medical condition, then curation engine 346 may select patients from the other patients that also use those medications. As yet other examples, curation engine 346 may limit the number of other patients with the same medical condition to consider based on lab results, immunizations, other similar or the same medical conditions, or the like. In accordance with the illustrative embodiments, the characteristics that are used to limit the number of other patients to consider may be predetermined or may be selected by the medical professional treating the patient” (Paragraph 86).
	The examiner further notes that the secondary reference of Green clearly identifies a cohort of similar patients to a prospective patient by access the medical data of those similar patients in order to output (and subsequently display) treatment pathway(s) to a medical professional for the prospective patient. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Green’s would have allowed Lord’s and Schmitt’s to provide a method for providing contextually relevant patient data, as noted by Green (Paragraph 1).

Regarding claim 10, Lord further teaches a system comprising:
A)  A computer program product comprising a non-transitory computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 1 (Paragraph 4, Figures 2-3).
	The examiner notes that Lord teaches “A computer program product comprising a non-transitory computer readable medium having computer readable code embodied therein, the computer readable code being configured such that, on execution by a suitable computer or processor, the computer or processor is caused to perform the method of claim 1” as “The exemplary embodiments described herein further include a computer readable storage medium including a set of instructions that are executable by a processor, the set of instructions being executable to receive an input including a condition corresponding to a patient, retrieve a set of recommendations corresponding to the condition, display at least a portion of the set of recommendations to a user, receive an input that one of the recommendations has been completed and modify the display of the recommendations based on the input that the one of the recommendations has been completed” (Paragraph 4).  The examiner further notes that the computer readable storage medium teaches the claimed computer readable medium.

Regarding claim 20, Lord does not explicitly teach an apparatus comprising:
A)  wherein the processing unit is further configured to output the generated control signal to a display unit.
	Schmitt, however, teaches “wherein the processing unit is further configured to output the generated control signal to a display unit” as “As shown in FIG. 4A, clinical information accessed from the patient's electronic medical record has been populated in some of the clinical information elements of the clinical decision support event user interface 400. For example, a laboratory result value has been indicated for the clinical information element "Serum Levels of IgA" 410. However, clinical information was not available in the electronic medical record for all clinical information elements. For instance, a "Result Not Found" indication has been provided for the clinical information element "Partial Ig- and B-cell-deficiency phenotypes" 412” (Paragraph 72).
	The examiner further notes that the secondary reference of Schmitt teaches the concept of accessing patient medical data stored in a data store in order to populate a “pathway” with available parameter values corresponding to parameter types for that patient (See Figure 4a).  Indeed, examples of available (See 300, 387, 400) values are retrieved and used to populate a pathway and unavailable (See “result not found”) values are displayed (i.e. via a “control signal”) to a user as shown in Figure 4a. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Schmitt’s would have allowed Lord’s to provide a method for saving time in executing clinical patient systems, as noted by Schmitt (Paragraph 5).

Regarding claim 21, Lord further teaches a system comprising:
A)  an apparatus as claimed in claim 11 (Paragraph 4, Figures 2-3); and 
B)  a display unit that is responsive to a generated control signal to render a display (Paragraph 4, Figures 2-3).
	The examiner notes that Lord teaches “an apparatus as claimed in claim 11” as “The exemplary embodiments described herein further include a computer readable storage medium including a set of instructions that are executable by a processor, the set of instructions being executable to receive an input including a condition corresponding to a patient, retrieve a set of recommendations corresponding to the condition, display at least a portion of the set of recommendations to a user, receive an input that one of the recommendations has been completed and modify the display of the recommendations based on the input that the one of the recommendations has been completed” (Paragraph 4).  The examiner further notes that Figures 2 and 3 each depict an example of an apparatus.  The examiner further notes that Fairbrothers teaches “a display unit that is responsive to a generated control signal to render a display” as “The exemplary embodiments described herein further include a computer readable storage medium including a set of instructions that are executable by a processor, the set of instructions being executable to receive an input including a condition corresponding to a patient, retrieve a set of recommendations corresponding to the condition, display at least a portion of the set of recommendations to a user, receive an input that one of the recommendations has been completed and modify the display of the recommendations based on the input that the one of the recommendations has been completed” (Paragraph 4).  The examiner further notes that Figures 2 and 3 each depict a display.

	Regarding claim 22, Lord does not explicitly teach a system comprising:
A)  wherein the system further comprises: a database for storing the patient record for the patient of interest.
	Schmitt, however, teaches “wherein the system further comprises: a database for storing the patient record for the patient of interest” as “the exemplary medical information computing system environment 20 includes a general purpose computing device in the form of a server 22. Components of the server 22 may include, without limitation, a processing unit, internal system memory, and a suitable system bus for coupling various system components, including database cluster 24, with the server 22” (Paragraph 41), “clinical information is accessed for the clinical decision support event. The clinical information may be accessed, for instance, from one or more data stores either associated with or independent of a comprehensive medical computing system, such as the comprehensive medical computing system 202 of FIG. 2. Typically, only clinical information relevant for the clinical decision support event is accessed. For instance, a patient's electronic medical record may contain a wide variety of clinical information associated with the patient, much of which is not relevant for the clinical decision support event at hand. In some embodiments, the type of clinical decision support will dictate which elements of clinical information are relevant” (Paragraph 60), and “As shown in FIG. 4A, clinical information accessed from the patient's electronic medical record has been populated in some of the clinical information elements of the clinical decision support event user interface 400. For example, a laboratory result value has been indicated for the clinical information element "Serum Levels of IgA" 410. However, clinical information was not available in the electronic medical record for all clinical information elements. For instance, a "Result Not Found" indication has been provided for the clinical information element "Partial Ig- and B-cell-deficiency phenotypes" 412” (Paragraph 72).
	The examiner further notes that the secondary reference of Schmitt teaches the concept of accessing patient medical data stored in data stores (i.e. databases). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Schmitt’s would have allowed Lord’s to provide a method for saving time in executing clinical patient systems, as noted by Schmitt (Paragraph 5).  The examiner further notes that a remote EHR system 104 (See Figure 1) clearly stores patient data in a database that is searchable.
11.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lord et al. (U.S. PGPUB 2011/0208540), in view of Schmitt et al. (U.S. PGPUB 2009/0150183), and further in view of Green et al. (U.S. PGPUB 2019/0206572) as applied to claims 1-3, 5-13, and 15-22 above, and further in view of Simons-Nikolova et al. (U.S. PGPUB 2012/0296671).
12.	Regarding claims 4 and 14, Lord, Schmitt, and Green do not explicitly teach a computer-implemented method and apparatus comprising:
A)  wherein the rendering the display comprises rendering the identified pathway as a timeline and rendering the display to include the retrieved patient parameter value in the timeline according to the retrieved timing information.
	Simons-Nikolova, however, teaches “wherein the rendering the display comprises rendering the identified pathway as a timeline and rendering the display to include the retrieved patient parameter value in the timeline according to the retrieved timing information” as “FIG. 10 illustrates a zoom out of a timeline representation of a patient pathway during the PCP of FIG. 9 illustrating an exemplary block 1015 in the pathway which has been completed and an exemplary block 1020 showing the patient's score on an assessment, and an exemplary block 1025 indicative of an alert in case of a low score” (Paragraph 87) and “In another non-limiting instance, the method 200 employs a timeline representation by day of a patient pathway during the hospital stay. The timeline representation may aid the medical professional in developing the PCP. It is illustrated in FIG. 10, with an indication to the clinician of the current patient's position in the pathway by day (block 1010) in terms of: which blocks have already been completed (for example, see block 1015); a patient's score on an assessment performed (for example, see block 1020); and an alert to a nurse in case of a low score (for example, see block 1025)” (Paragraph 89).
	The examiner further notes that the secondary reference of Simons-Nikolova teaches the concept of displaying a patient pathway in a timeline format.  The combination would result in the display of the pathways of Lord and Schmitt in a timeline format (including the time values of Schmitt’s accessed values).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Simons-Nikolova’s would have allowed Lord’s, Schmitt’s, and Green’s to provide a method for saving time for medical professionals, as noted by Simons-Nikolova (Paragraph 80).
Response to Arguments
13.	Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See newly applied art of Lord).
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2014/0067847 issued to Barbieri et al. on 6 March 2014.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., methods to display pathways for a patient).
U.S. PGPUB 2015/0006193 issued to Mahtani et al. on 01 January 2015.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., methods to display pathways for a patient).
U.S. PGPUB 2019/0272654 issued to Yaeli et al. on 05 September 2009.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., methods to display pathways for a patient).
U.S. PGPUB 2015/0324543 issued to List et al. on 12 November 2015.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., methods to display pathways for a patient).
U.S. Patent 10,665,343 issued to Davenport et al. on 26 May 2020.  The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., methods to display pathways for a patient).
Contact Information
15.	The subject matter disclosed therein is pertinent to that of claims 1-22 (e.g., methods to display pathways for a patient).The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

December 13, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168